Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-5, 8-9, 11-14, 20-21, 25-27, 29-31, 33-34, 36-58, 60-92, 94-96, 98-105, 107-111 and 113-116 were canceled. 
Claims 1-3, 6-7, 10, 15-19, 22-24, 28, 32, 35, 59, 93, 97, 106 and 112 are pending.
Claim 10 was withdrawn for further consideration (see below).
Claims 1-3, 6-7, 15-19, 22-24, 28, 32, 35, 59, 93, 97, 106 and 112 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08 December 2021 is acknowledged.
However, upon reconsideration of restriction requirements, claims of Groups I-VI have been rejoined for prosecution.
Applicant’s election of species A in the reply filed on 08 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 December 2021.


Claim Objections
Claim(s) 97 is/are objected to because of the following informalities: “molecule of claim 1, wherein said genetically-modified cell expresses said modified EGFR with an anti-EGFR antibody” in line 4-5 should read “molecule of claim 1 with an anti-EGFR antibody, wherein said genetically-modified cell expresses said modified EGFR”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purba et al (Cells 2017, 6, 13; doi:10.3390/cells6020013; PTO-892). 
Regarding claim 1, Purba et al teaches deletion mutant in domain I and II of EGFR (ΔE30-T297 (EGFRvIII); Figure 1).  This mutant does not comprise domain I of EGFR, and therefore meets subpart (b) of claim 1.  Claim 1 encompasses modified EGFR which does not comprise any one or more of EGFR Domain I, EGFR Domain II, EGFR juxtamembrane domain, and EGFR tyrosine kinase domain because of conjunction “or” in subpart (b) of claim 1.  Purba et al teaches mutations in EGFR Domain IV such as G598V, C620Y/W, C624F, etc.  Therefore, Purba et al teaches a modified EGFR Domain IV recited by subpart (a) of claim 1.  The modified EGFR of Purba et al comprises EGFR Domain III as instant invention, and therefore it binds to anti-EGFR antibody.
Regarding claims 2-3, protein of Purba comprises EGFR domain IV including mutations G598V, C620Y/W, etc as mentioned above.  SEQ ID NO: 5 is first 21 amino acids of wild type EGFR domain IV.  Therefore, protein of Purba comprises SEQ ID NO: 5. 
Regarding claims 6-7, SEQ ID NO: 15 comprises EGFR domain III, first 21 amino acid of domain IV (SEQ ID NO: 5) and transmembrane domain. Therefore, protein of Purba comprises SEQ ID NO: 15 because of claim limitation “comprises”.  
Regarding claim 16, Purba et al teaches signal peptide sequence (Figure 1). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 15-19, 22-23, 28, 32, 35, 97 and 112 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/056894 (hereinafter WO894; IDS) and Elleman et al (Biochemistry 2001, 40, 30, 8930-8939; PTO-892). 
Regarding claim 1 and 15, WO894 teaches the modified EGFR gene comprising EGFR Domain III and EGFR Domain IV, but lacks EGFR Domain I, EGFR Domain II, EGFR Juxtamembrane Domain, and an EGFR Tyrosine Kinase Domain (claims 1-4).  WO894 teaches ‘A truncated human EGFR (EGFRt), which contains only the transmembrane domain and extracellular domains III and IV of the full length EGFR, was generated’ [0069].  WO894 teaches ‘The gene of claim 4, wherein the modified EGFR gene binds to a known anti-EGFR monoclonal antibody’ [claim 7].  WO894 teaches ‘The gene of claim 7, wherein the known anti-EGFR antibody is cetuximab, matuzumab, necitumumab or panitumumab’ [claim 8].  
Regarding claims 2-3 and 6-7, while the modified EGFR of WO894 comprises whole region of EGFR domain IV, the instant invention comprises truncated region of EGFR domain IV.  Therefore, the modified EGFR of WO894 “comprises” an amino acid sequence of any one of SEQ ID NO: 5-9 and SEQ ID NO: 15-19.  
Regarding claim 16-18, WO894 teaches ‘Figure 7 is the nucleotide (sense strand is SEQ ID NO: 1, antisense strand is SEQ ID NO: 2) and amino acid (SEQ ID NO: 3) sequences of GMCSFR alpha chain signal sequence linked to EGFRt. The GMCSFR alpha chain signal sequence, which directs surface expression, is encoded by nucleotides 1-66’ [0019].  
Regarding claim 19 and 23, WO894 teaches ‘The CD19CAR-T2A-EGFRt_epHIV7 (pJ02104) and CD19CAR-T2A-EGFRt-T2A-IMPDH2dm_epHIV7 (pJ021 1 1 ) lentiviral constructs contain a) the chimeric antigen receptor (CAR) sequences consisting of the VH and V|_ gene segments of the CD19-specific FmC63 mAb, an lgG 1 hinge-CH2-CH3, the transmembrane and cytoplasmic signaling domains of the costimulatory molecule CD28, and the cytoplasmic domain of the CD3C, chain[10]; b) the self-cleaving T2A sequenced 1 ]; c) the truncated EGFR sequence (See Fig. 1 ); and d) the IMPDH2 double mutant that confers MPA-resistance, as indicated’ [0063]. 
Regarding claim 22, WO894 teaches ‘Codon optimized sequence portions of the CD19-specific, CD28 co-stimulatory CAR, followed by the self-cleavable T2A, EGFRt and IMPDH2dm selection markers are indicated, along with the Elongation Factor 1 promoter sequences (EF-1 p), and the GCSFR alpha chain signal sequences (GCSFRss, which directs surface expression)’ [0014].  
Regarding claim 28, WO894 teaches ‘Figure 8 is the nucleotide (sense strand is SEQ ID NO: 4, antisense strand is SEQ ID NO: 5) and amino acid (SEQ ID NO: 6) sequences of CD19R- CD28gg-Zeta(CO)-T2A-EGFRt’ [0020].  Since it comprises both sense and antisense strand, it is DNA.  WO894 teaches ‘The appropriate DNA sequence may be inserted into the vector by a variety of procedures. In general, the DNA sequence is inserted into an appropriate restriction endonuclease site(s) by procedures known in the art’ [0038].  Therefore, the DNA construct was made by recombinant DNA technology. 
Regarding claim 32, WO894 teaches ‘The modified ligand or receptor sequences, such as the EGFRt sequence, may be contained in a suitable transfer vehicle such as a lentiviral vector’ [0010]. 
Regarding claim 35, WO894 teaches ‘Cells may be genetically modified to express EGFRt and then purified without the immunoactivity that would accompany the use of full-length EGFR immunoactivity’ [abstract].  WO894 teaches ‘The present products and methods relate to the fields of immunology and purification of genetically modified cells, specifically to a truncated or otherwise modified receptor paired with a corresponding antibody, such as a polypeptide derived from human epidermal growth factor receptor (EGFR) paired with cetuximab, for use in cancer immunotherapy’ [002].
Regarding claim 97, WO894 teaches ‘Application of biotinylated-cetuximab to immunomagnetic selection in combination with anti-biotin microbeads successfully enriches T cells that have been lentivirally transduced with EGFRt-containing constructs from as low as 2% of the population to greater than 90% purity without observable toxicity to the cell preparation’ [008].
Regarding claim 112, WO894 teaches ‘EGFRt was demonstrated to have cellular depletion potential through cetuximab mediated antibody dependent cellular cytotoxicity (ADCC) pathways’ [abstract]. 
However, WO894 does not teach the modified EGFR domain IV.
Regarding claim 1, Elleman et al teaches “In this study we have produced a truncated form of the hEGFR ectodomain comprising residues 1-501 (sEGFR501), which, unlike the full-length hEGFR ectodomain (residues 1-621, sEGFR621), binds hEGF and hTGF-α with high affinity” [abstract].  Elleman et al further teaches that sEGFR501 has higher affinity against EGF and TGF-α than sEGFR621 (Table 1, page 8935). Since EGFR domain IV spans from amino acid 480 to 621, sEGFR621 comprises whole region of EGFR domain IV but sEGFR501 comprises N-terminal 22 amino acid of EGFR domain IV.  Therefore, deletion of C-terminal portion of EGFR domain IV increases binding affinity against its ligand EGF and TGF-α. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO894 and Elleman et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would truncate C-terminal portion of EGFR domain IV of WO894 to increase its binding affinity against ligands because Elleman et al teaches that the truncation increases the binding affinity.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-3, 6-7, 15-19, 22-24, 28, 32, 35, 93, 97, 106 and 112 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/056894 (hereinafter WO894; IDS) and Elleman et al (Biochemistry 2001, 40, 30, 8930-8939; PTO-892) as applied to claims 1-3, 6-7, 15-19, 22-23, 28, 32, 35, 97 and 112 above, and further in view of US Patent No. 11020429 (hereinafter US429; PTO-892). 
Regarding claims 1-3, 6-7, 15-19, 22-23, 28, 32, 35, 97 and 112, teachings of WO894 and Elleman et al were discussed above.
However, WO894 and Elleman et al do not teach pharmaceutical composition comprising a pharmaceutically acceptable carrier and method of treating disease.  Further, WO894 and Elleman et al do not teach nucleic acid molecule further comprising a nucleotide sequence encoding a CD34 epitope.
Regarding claim 24, US429 teaches ‘In some embodiments, the CAR or other antigen receptor, or the engineered cell expressing the same, further includes a marker, such as a cell surface marker, which may be used to confirm transduction or engineering of the cell to express the receptor, such as a truncated version of a cell surface receptor, such as truncated EGFR (tEGFR). In some aspects, the marker includes all or part (e.g., truncated form) of CD34’ [column 26, line 21-28].
Regarding claims 93 and 106, US429 teaches ‘In some embodiments, the cells also include or express a recombinant truncated cell surface receptor. In some embodiments, the cell surface receptor is selected from among a modified and/or truncated form of EGFR (tEGFR)’ [column 7, line 6-9].  US429 teaches ‘Also provided are compositions containing the recombinant receptor, such as CAR or TCR, and compositions containing the engineered cells, including pharmaceutical compositions and formulations. Also provided are methods of using and uses of the compositions, such as in the treatment of diseases, conditions, and disorders in which the antigen is expressed, or in detection, diagnostic, and prognostic methods’ [column 57, line 24-31].  US429 teaches ‘A pharmaceutically acceptable carrier includes, but is not limited to, a buffer, excipient, stabilizer, or preservative’ [column 57, line 41-43].  US429 teaches ‘Sterile injectable solutions can be prepared by incorporating the cells in a solvent, such as in admixture with a suitable carrier, diluent, or excipient such as sterile water, physiological saline, glucose, dextrose, or the like’ [column 59, line 25-28].
Regarding claim 24, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO894, Elleman et al and US429 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would add additional selection marker CD34 epitope because US429 teaches that CD34 epitope can be used for a selection marker.  One of ordinary skill in the art would envision that it would be beneficial to have additional selection marker because the genetically-modified cell can be detected by both anti-EGFR antibody and anti-CD34 antibody.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
Regarding claims 93 and 106, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO894, Elleman et al and US429 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would be motivated to make pharmaceutical composition comprising the genetically-modified cell and use it for treating disease because US429 teaches pharmaceutical composition and method of treating disease using the genetically-modified cell comprising both CAR and tEGFR.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.




Claims 1-3, 6-7, 15-19, 22-23, 28, 32, 35, 59, 97, and 112 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/056894 (hereinafter WO894; IDS) and Elleman et al (Biochemistry 2001, 40, 30, 8930-8939; PTO-892) as applied to claims 1-3, 6-7, 15-19, 22-23, 28, 32, 35, 97 and 112 above, and further in view of Ran et al (Nature Protocols, 2013, vol.8, no.11, page 2281-2308; PTO-892). 
Regarding claims 1-3, 6-7, 15-19, 22-23, 28, 32, 35, 97 and 112, teachings of WO894 and Elleman et al were discussed above.
However, WO894 and Elleman et al do not teach method of producing a genetically-modified cell expressing a modified EGFR.
Regarding claim 59, Ran et al teaches Cas9 mediates double strand break at the desired location in the genomic DNA (figure 1).  Ran et al further teaches that the gene of interest can be inserted into genomic DNA by HDR pathway (figure 2). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO894, Elleman et al and Ran et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use CRISPR system well known in the art to insert the gene of interest (in this case, nucleic acid molecule of claim 1) into human genome to produce a genetically-modified cell expressing a modified EGFR.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion 
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643